DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 2, 6-12, 15, 16, and 21-23 are pending in this application.  Claims 3-5, 13, 14, and 17-20 have been cancelled.  Claims 1, 2, 6-12, 15, 16, and 21-23 are rejected in this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2020  has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6-12, 15, 16, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Applicant does not specifically teach “enhanced filter permeability” or “an aqueous solution comprising a lactase.”
Applicant refers to paragraphs [0002]. [0077], [0078], [0109], and [0017].  The specification as filed contains [0001] –[0073] paragraphs.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-12, 15, 16, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fenton (US 4329429) and Parr et al (US 4464469) in view of Corrand et al (US 6943200) for the reasons set forth in rejecting the claims in the last Office action. The amendments to the claims are not seen to influence the conclusion of unpatentability previously set forth.
Fenton teach a lactase solution comprising lactase and a manganous ions and the use of lactase in food (see entire patent, especially column 1 and claims 1, 14, and 18).
Parr et al teach a lactase solution comprising lactase and a stabilizing agent, and the use of lactase in food (see entire patent, especially column 1 and claim 1).
The claims differ as to the specific recitation of activity and additional components.

Corrand et al teach a stable lactase composition comprising lactase, a surfactant, polyethylene glycol, calcium, magnesium, and guanidine hydrochloride (i.e. guanidinium chloride) (see entire document, especially  column 7, lines 14-47; column 11, line 2; column 14, lines 21-42, 54-67; and claim 1).
It would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use of any of the stabilizers/surfactants as taught by Corrand et al in that of Fenton and Parr et al because the use of a surfactant, polyethylene glycol, calcium, magnesium, and guanidine hydrochloride serves to stabilize a solution containing lactase.
In the absence of a showing of criticality, the amounts claimed are seen to be no more than a matter of choice and well-within the skill of the art.
It is noted that claims 1, 2, 6-12, 15, 16, and 21-23 are product claims not process claims.
All of the claim limitations have been considered.  Variations as to surfactants, polysaccharides, and metal ions are seen to be no more than optimization in terms of preferred compounds, wherein manipulation and selection would be expected and well-within the skill of the art.

Response to Arguments
Applicant's arguments filed November 9, 2020 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not recognize the filter permeability and that Corrand et al  is nonanalogous.
As set forth above, Fenton teach a lactase solution comprising lactase and a manganous ions and the use of lactase in food.  Parr et al teach a lactase solution comprising lactase and a stabilizing 
In response to applicant's argument that Corrand et al is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Corrand et al is directed to a stable lactase which is pertinent to the claimed invention.
In the absence of a showing of criticality, the amounts claimed are seen to be no more than a matter of choice and well-within the skill of the art.
In response to applicant's argument that filter permeability is improved, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
It is again noted that claims 1, 2, 6-12, 15, 16, and 21-23 are product claims not process claims.
Variations as to surfactants, polysaccharides, and metal ions are seen to be no more than optimization in terms of preferred compounds, wherein manipulation and selection would be expected and well-within the skill of the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
May 19, 2021